Citation Nr: 1538263	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-40 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to service-connected diabetes mellitus type II.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from January 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for peripheral neuropathy of the bilateral lower extremities.  The record reflects the Veteran requested a videoconference hearing at the RO, before a Member of the Board.  Although the hearing was scheduled for July 2015, the Veteran did not report; rather, as explained below, he has withdrawn this appeal.  

The Board notes that by February 2015 RO rating decision, service connection for left upper extremity paresthesia was granted, and a 10 percent rating was assigned effective September 24, 2014; a rating in excess of 60 percent for coronary artery disease was denied; and entitlement to a TDIU rating was denied.  Received from the Veteran in February 2015 was a notice of disagreement with the denial of a TDIU rating only.  Although the Veteran expressed his disagreement with the denial of a TDIU rating, a statement of the case (SOC) has yet to be issued on that issue.  Thus, that issue must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal for service connection for peripheral neuropathy, bilateral lower extremities, the Veteran notified the Board he wanted to withdraw his appeal. 



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for peripheral neuropathy, bilateral lower extremities, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In July 2015, the Veteran and his representative advised VA in writing that he wanted to withdraw his appeal for entitlement to service connection for peripheral neuropathy, bilateral lower extremities.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for service connection for peripheral neuropathy, bilateral lower extremities is dismissed.


REMAND

As noted above, the Veteran expressed disagreement with the February 2015 rating decision which denied entitlement to a TDIU rating.  As an SOC has yet to be issued, that issue must be remanded so that an SOC may be issued and the Veteran has the opportunity to perfect the appeal.  Manlincon v. West, supra.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided an SOC on the issue of entitlement to a TDIU rating.  If, and only if, a substantive appeal is filed, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


